DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman et al., US-PGPUB 2009/0136933 (hereinafter Lieberman)

          Regarding Claim 1 and 11. A wearable system to determine an individual's center of pressure (Abstract), the system comprising an article of footwear including an insole (Figs. 1 and 2);

one or more input sensors for measuring pressure housed in the shoe insole, where the one or more input sensors are configured to produce pressure information proportional to mechanical pressure placed on the one or more input sensors (Paragraph [0029])

a communication module housed outside the article of footwear and coupled with the one or more input sensors, where the communications module is configured to receive the pressure information from the one or more input sensors and further configured to transmit the pressure information to a computer (Fig. 7, Paragraph [0054], network access point; Fig. 8, Paragraph [0056, network access point)

optionally, a motion sensor configured to receive positional information of the article of footwear and transmit the positional information to the computing device (Paragraph [0030], accelerometer, gyroscope) and,

a computing device including a second communications transceiver coupled with the communications medium, where the computing device is configured to receive the pressure information from the communications module using the second communications transceiver and to receive the positional information from the motion sensing device and determine center of pressure from the pressure information and the positional information (Paragraph [0039]-[0041], calculate center of pressure) (Note: for Claim 1, since the motion sensor is an option due to the limitation “optionally,” all the limitations proceeding “optionally” is not given any patentable weight)

          Regarding Claim 2. Lieberman  the one or more input sensors collect a distributed force data over an area of about 12 cm (Fig. 2)

          Regarding Claim 3. Lieberman discloses the one or more input sensors are embedded force detectors (Fig. 2; Paragraphs [0029]-[0030])

          Regarding Claim 4. Lieberman discloses the embedded force detectors are force sensitive resistors (Fig. 2; Paragraphs [0029]-[0030])

Regarding Claim 5. Lieberman discloses the communication module includes a first communication transceiver coupled with a communication medium (Fig. 2, communication module; Paragraph [0033])

          Regarding Claim 6. Lieberman discloses the communication medium comprises a wireless communications medium (Paragraph [0033])

          Regarding Claim 7. Lieberman discloses the computing device determines center of pressure using an algorithm (Paragraph [0039])

          Regarding Claims 8 and 12. Lieberman discloses the determined center of pressure is local center of pressure (Paragraph [0045], depending on a person
age, weight, height, etc)

          Regarding Claim 9 and 13. Lieberman discloses the determined center of pressure is global center of pressure (Paragraph [0045], global optimum with a single optimal point)

          Regarding Claim 10. Lieberman discloses the system is markerless information (Figs, no marks are placed on the user to determine the center of pressure)

          Regarding Claim 14. Lieberman discloses notifying a third party monitoring person if the postural state information indicates a predetermined condition, where the Paragraph [0044])

          Regarding Claim 15. Lieberman discloses the third party monitoring person is selected from the group consisting of a physician, a physician’s assistant, an occupational therapist, a nurse, a physical therapist, a person trainer, or a recreational therapist (Paragraph [0044])

          Regarding Claim 16. Lieberman discloses calculating center of pressure for a gait of the person over multiple steps (Paragraph [0042])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Czaja et al., US-PGPUB 2018/0231393 
Wolf, US-PGPUB 2020/0390368

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865